Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In re the Commitment of Timothy Daniel                        Original Habeas Proceeding
Renshaw
                                                      Memorandum Opinion delivered by Justice
No. 06-22-00079-CV                                    Stevens, Chief Justice Morriss and Justice
                                                      van Cleef participating.


       As stated in the Court’s opinion of this date, we find that the petition for habeas corpus
should be dismissed for want of jurisdiction. Therefore, we dismiss the petition.
                                                      RENDERED NOVEMBER 1, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk